Citation Nr: 1709779	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement for service connection for respiratory disorder to include asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This matter was previously before the Board in September 2014.  Then, the Board remanded the claim for service connection for a respiratory disorder other than sarcoidosis, to include asthma for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Another remand is required to obtain an adequate examination and opinion.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Also, a Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

By way of history, the Veteran claims that he has a respiratory disorder caused by his military service.  Specifically, the Veteran claims that after returning from service in Vietnam, he has suffered from various respiratory illnesses including asthma and has had chronic breathing problems ever since. 

While the Veteran's service treatment records (STRs) did not reflect any respiratory illnesses during service aside from chronic colds in 1967, the Veteran claims that his respiratory disorders did not manifest until after he had left service.  A January 2007 VA examination indicated that the Veteran's pulmonary test results showed a mild obstructive ventilator defect with a significant response to bronchodilators that is suggestive of mild COPD with asthma.  The examiner added that the Veteran's extra-thoracic restriction may also be partially caused by his obesity.  An opinion as to the cause was not provided.  In an addendum to a February 2009 respiratory examination, a VA examiner found significant response to a bronchodilator that was suggestive of reactive airways/asthma."  Noting the additional diagnoses of COPD and asthma of record, the Board remanded the claim in September 2014 for another examination.  Thereafter, a January 2015 VA examination with a contemporaneous chest x-ray.  The interpreting medical professional reached an impression of mild chronic lung changes compatible with mild emphysema and fibrosis.  The examiner opined that there was no medical nexus between the Veteran's mild emphysema and his military service.  

This opinion is inadequate.  In the September 2014 remand, the Board directed the examiner to provide an opinion as to whether any currently or previously diagnosed respiratory disorder, other than sarcoidosis, is related to military service, to include asbestos exposure or other environmental hazards.  The January 2015 examination report contains  no mention of the Veteran's asthma and COPD, variously diagnosed in the record.  As such, the Board finds that there has not been compliance with the Board's January 2015 remand.  See Stegall, Supra.  Further, the examination report is inadequate because there are relevant diagnoses of record that have not been addressed by a medical professional.  As such, a new examination is warranted.  See Barr, Supra.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Schedule the Veteran for an examination in order to determine the nature and etiology of any diagnosed respiratory disorder. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is asked to accomplish the following:

(a)  The examiner must determine what respiratory diagnoses, other than sarcoidosis, but including asthma, COPD, and emphysema, the Veteran has.  The examiner must address a January 2007 VA examination indicates the presence of COPD and asthma; 2) a February 2009 examination with testing results suggestive of "reactive airways/asthma"; 

If COPD, asthma, or emphysema are not diagnosed, the examiner must reconcile this finding with the previous diagnoses of record.  

(b)  For any diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in or is related to the Veteran's military service.  The examiner must specifically address the Veteran's competent and credible lay statements describing respiratory symptoms since his military service.   

3. Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




